Grant, J.
Plaintiff’s claim for damages is based upon the allegation of negligence that a certain sidewalk along Franklin street, one of the most public streets in the city, was dangerous and unsafe for public travel by pedestrians, and was so rendered unsafe by a heavy snow which had fallen many days previous to the accident, and “had been tramped and beaten down by the school children and others walking thereon when the snow was soft, after which rain and warm days had melted it from the sides of said sidewalk, leaving -the center thereof uneven and irregular ice, much higher in the center of said sidewalk than at the sides thereof.” A demurrer was interposed and sustained.
The case is expressly ruled by McKellar v. City of Detroit, 57 Mich. 158. Discussion is unnecessary.
Judgment affirmed.
The other Justices concurred.